      Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 1 of 12 PageID 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                        THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


JIMMY MCINTOSH,
        Plaintiff


vs.                                                      NO. 3:20-CV-3319


UNITED STATES OF AMERICA,
         Defendant




                             ORIGINAL COMPLAINT

      Plaintiff JIMMY MCINTOSH brings this complaint under the Federal Tort
Claims Act, 28 U.S.C. § 2674. Plaintiff would show the following:



                                       PARTIES

      1.1.      This case arises out of bodily injuries caused by agents and employees
of the United States at the Dallas VA Medical Center in Dallas, Texas.

      1.2.      Plaintiff is Jimmy Dale McIntosh. Mr. McIntosh resides in Caddo
Mills, Texas.

      1.3.      Defendant is the United States of America.




                                        Page 1 of 12
       Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 2 of 12 PageID 2




                      JURISDICTION, SERVICE & VENUE

       2.1.      This Federal District Court has jurisdiction because this action is
brought under 28 U.S.C. § 2671–80, commonly known as the Federal Tort Claims
Act.

       2.2.      The United States of America may be served with process in accord-
ance with Rule 4(i) of the Federal Rules of Civil Procedure by serving a copy of the
Summons and Complaint on the United States Attorney Erin Nealy Cox, United
States Attorney for the Northern District of Texas, by certified mail, return receipt
requested at her office:

              United States Attorney Erin Nealy Cox
              ATTN: Civil Process Clerk
              United States Attorney’s Office, Northern District of Texas
              1100 Commerce Street, Third Floor
              Dallas, Texas 75242-1699

       2.3.      Service is also affected by serving a copy of the Summons and Com-
plaint on William Barr, Attorney General of the United States, by certified mail, re-
turn receipt requested at:

              The Attorney General’s Office
              ATTN: Civil Process Clerk
              950 Pennsylvania Avenue, NW
              Washington, DC 20530-0001

       2.4.      Venue is proper in this judicial district under 28 U.S.C. § 1402(b) be-
cause the United States of America is a defendant and the acts and omissions com-
plained of in this lawsuit occurred in this judicial district. Venue is further appro-
priate in this district because the Plaintiff resides within this judicial district.


                                         Page 2 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 3 of 12 PageID 3




        LIABILITY OF THE UNITED STATES OF AMERICA

    3.1.     This case is commenced and prosecuted against the United States of
America to and in compliance with Title 28 U.S.C. §§ 2671–80, the Federal Tort
Claims Act. Liability of the United States is predicated specifically on 28 U.S.C. §
2674 because the personal injuries and resulting damages of which the complaint is

made were proximately caused by the negligence, wrongful acts and/or omissions of
employees and/or agents of the United States of America working for the Dallas VA
Medical Center, while acting within the scope of their office, employment, and/or
agency under circumstances where the United States of America, if a private per-
son, would be liable to the Plaintiff in the same manner and to the same extent as a
private individual under the laws of the State of Texas.

    3.2.     The United States Department of Veterans Affairs (VA) is an agency of
the United States of America.

    3.3.     The Defendant United States of America, through its agency, at all
times material to this lawsuit owned, operated, and controlled the Dallas VA Medi-
cal Center in Dallas, Texas and staffed its facilities with its agents, servants, and
employees.

    3.4.     At all times material to this lawsuit, all persons involved in the medi-
cal and health care services provided to Plaintiff Jimmy Dale McIntosh at the Dal-
las VA Medical Center were agents, servants, and/or employees of the United States
of America, or some agency thereof, and were at all material times acting within the
course and scope of such employment.

    3.5.     In March of 2015, Drs. Michael G. Browne and Gregory L. Naugher
were employees, agents, or servants of the United States of America, or some

                                      Page 3 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 4 of 12 PageID 4




agency thereof, and were at all material times acting within the course and scope of
such employment in their care and treatment of Mr. McIntosh.

    3.6.      In 2015, Jimmy McIntosh was a patient of the Dallas VA Medical Cen-
ter in Dallas, Texas and its providers had a doctor-patient relationship with Mr.
McIntosh.



                   JURISDICTIONAL PREREQUISITES

    4.1.      Pursuant to 28 U.S.C. §§ 2672 and 2675(a), the claims set forth in this
Complaint here were filed with and presented administratively to the Department
of the VA on September 2, 2016. Receipt of the claims was acknowledged by the De-
partment of the VA on September 8, 2016. Plaintiff amended his claim and pre-
sented the same to the Department of the VA. The VA acknowledged receipt on Feb-
ruary 24, 2017. On May 21, 2020, the VA sent, by certified mail, a final denial of

Mr. McIntosh’s claims.

    4.2.      Mr. McIntosh set forth a “sum certain” in his administrative claims of
$1,000,000.

    4.3.      Accordingly, Plaintiffs have complied with all jurisdictional prerequi-
sites and conditions precedent to the commencement and prosecution of this suit.



                                       FACTS

    5.1.      This is a Federal Tort Claim Action for monetary damages sustained
by Plaintiff arising out of the personal injuries to Jimmy McIntosh, as a result of



                                      Page 4 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20        Page 5 of 12 PageID 5




substandard—and therefore negligent—medical and hospital care at the Dallas VA
Medical Center on or around March 16, 2015. In March 2015, Mr. McIntosh was 58
years old.

    5.2.     In August 2014, Mr. McIntosh underwent an MRI on his right shoul-
der joint to explore his recurrent anterior instability. Compared to previous films,
the imaging showed worsening glenoid surface irregularity with increased cysts,
erosions, cartilage loss, and increased metallic artifact throughout the gleno-
humeral joint. His radiology reports noted that his condition was likely due to metal
debris, tendinosis, and partial tearing of the supraspinatus, infraspinatus and sub-
scapularis tendons. Based on these problems, his providers recommended surgical

repair based on the expectation that surgical repair would provide stability and re-
turn to Mr. McIntosh’s activities of daily living.

    5.3.     Before his surgery, his right shoulder and arm were still functional.
Such functionality was especially essential to Mr. McIntosh because he has a left leg
below-the-knee amputation. Being able to use his right arm was key to navigating
daily life—from getting out of bed and putting on his prosthesis to maintaining his
balance while walking. Given the advice and recommendation of the VA, he elected

to undergo a right total shoulder arthroplasty.


                         The Right Shoulder Arthroplasty

    5.4.     On March 16, 2015, Dr. Gregory L. Naugher performed a right total
shoulder arthroplasty on Mr. McIntosh. Dr. Michael G. Browne was reportedly pre-
sent and scrubbed for the entire procedure. Instead of using a polyethylene compo-
nent, Dr. Naugher installed a metal-backed glenoid. Operative notes included the
following:

                                       Page 5 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20          Page 6 of 12 PageID 6




           •       an intact rotator cuff;
           •       end-stage arthritis of mainly the humeral head cartilage;
           •       moderate to severe arthritis of the glenohumeral joint; and,
           •       scarring and suture along the inferior aspect of the glenoid.

    5.5.       Post-operatively, Mr. McIntosh participated in physical therapy three
times per week for three months until he began experiencing sharp, burning, con-
stant pain in his right shoulder. It felt like it had come out of socket. His right arm
function deteriorated until its use was almost completely impaired. This impair-
ment limited the arm’s range of motion and ability to lift objects, interfering with
Mr. McIntosh’s work as a plumber, and caused difficulties managing his below-the-
knee amputation and prosthesis. The pain increased to the point that Mr. McIntosh
could not sleep soundly and would wake often from nighttime pain.

    5.6.       He then went to Dallas Limb Restoration for another opinion. There,
Mr. McIntosh presented the severe deficits in his right shoulder and right arm
range of motion. An x-ray of the right shoulder revealed loosening of the glenoid

with slight migration proximally, which was not caused by rotator cuff problems. In-
stead, the loosened glenoid was causing the problem, caused pain even on rotation,

and looked to be a metal-backed glenoid which providers rarely use anymore. Mr.
McIntosh learned that he needed to have another revision surgery using a simple
polyethylene glenoid to correct the mistakes performed by the VA in March 2015.


                             The First Revision Surgery

    5.7.       So, on May 23, 2016, Mr. McIntosh underwent revision surgery. His
surgeon noted that the revision surgery was extremely difficult. Operative reports
revealed additional problems like minor numbness and tingling in Mr. McIntosh’s
hands, weakened grip in his right hand, and significant arthrofibrosis of the right


                                       Page 6 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 7 of 12 PageID 7




shoulder. An x-ray showed a completely loose glenoid and migration of the humerus
and humeral head indicative of rotator cuff incompetency. The operative report also
revealed just how poorly the VA doctors Naughter and Browne performed the
March 2015 surgery. The trabecular metal shoulder prosthesis installed previously
by VA doctors was so ingrown that the revision surgeon predicted he’d have to take
the bone off to remove it.

    5.8.      As the revision surgeon expected, there was a completely oversized hu-
meral head in Mr. McIntosh’s shoulder. The prosthesis was significantly ingrown, so
much so that it could not be knocked loose but was removed only with multiple at-
tempts to cut away the surrounding bone. The revision procedure involved bone

grafting of the large cavitary defect, scapula, and glenoid. Ultimately, the revision
surgeon had to abandon some aspects of the reconstruction, concluding that there
was bone posteriorly that was defective and so ingrown into the prosthesis that he
could not do anything. Faced with such obstacles, the revision surgeon did his best
to correct the VA doctors’ errors by building on to the lateral and medial part of the
prosthesis.

    5.9.      The May 23, 2016, revision procedure revealed the negligence of the

VA medical providers involved in Mr. McIntosh’s right total shoulder arthroplasty.
Dr. Naugher was negligent in using the Zimmer apparatus, a metal-backed glenoid
known to foment bone ingrowth. With polyethylene components widely available,
there was no need to use a metal-backed glenoid known to have ingrowth issues.
Unfortunately, this glenoid did in fact cause Mr. McIntosh significant bone in-
growth, resulting in pain, damaging inflammation, and complicating Dr. Buch’s re-
vision surgery by necessitating significant bone removal and impeding certain



                                      Page 7 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20        Page 8 of 12 PageID 8




techniques—complications that would have been avoided had a polyethylene gle-
noid been utilized. Using a grossly oversized humeral head only compounded the
VA’s negligence. Simply put, these complications almost guaranteed a substandard
outcome. The prior negligence of VA medical providers compromised the efficacy of
the May 23, 2016 surgery.


                          The Second Revision Surgery

    5.10.    In June 2016, Mr. McIntosh learned that another surgery might be
necessary. His revision surgeon flatly stated that the problem was using a metal
shoulder. His bone was so involved that Mr. McIntosh learned he might lose it alto-

gether. One month later, imaging confirmed that his shoulder would not heal. Mr.
McIntosh reported the same level of pain, but with too much clicking and popping
and still no improvement in function. He was advised that another surgery would
be required to stabilize the proximal area, either by using reconstruction plates or
removing it entirely.

    5.11.    On August 1, 2016, Mr. McIntosh underwent yet another right shoul-
der surgery to repair the fracture and nonunion of the proximal humerus and tuber-

cle. Once the second revision surgery began, providers noted wear and metal tear
around the prosthesis where the fixation loosened. Because the bone was so weak
and osteoporotic, providers had to remove rather than repair the bone. Mr. McIn-
tosh’s risk of shoulder dislocation would now be higher. Imbrication and capsu-
lorrhaphy of the right proximal shoulder along with synovectomy of the shoulder
were then performed. Now, all that’s left holding Mr. McIntosh’s shoulder in place is
scar and the soft tissue. And if this approach does not work, Mr. McIntosh will re-
quire a capsule in the future.


                                      Page 8 of 12
    Case 3:20-cv-03319-E Document 1 Filed 11/05/20         Page 9 of 12 PageID 9




                              CAUSE OF ACTION

    6.1.     U.S. Government health care providers were negligent by failing to uti-
lize the appropriate prosthetic device during Mr. McIntosh’s right shoulder arthro-
plasty on March 15, 2016. They were also negligent by failing to use an appropri-
ately sized humeral head during that same surgery. Metal-backed glenoids are sel-

dom used specifically because of their capacity for bone ingrowth. In fact, multiple
studies have shown that metal-backed glenoids have a higher failure rate than all
polyethylene components and are not a viable long-term therapeutic option.

    6.2.     There was no reason for Mr. McIntosh’s surgeons to use a metal-
backed glenoid instead of a polyethylene prosthetic. Failing to do so, and failing to
use an appropriately sized humeral head, led to devastating consequences for Mr.
McIntosh. The metal-backed glenoid caused severe bone ingrowth and correspond-
ing bone weakness. This weakness destabilized bones critically needed for union,
causing right periprosthetic fracture, nonunion, intense pain, and severe impair-

ment. The ingrowth also necessitated significant bone removal to detach the pros-
thesis during the first revision surgery, limited aspects of anterior reconstruction,
prevented proper tightening of the glenoid, and limited options for screw holes—all
of which exacerbated the bone union problems. Prudent health care providers would
have used the appropriate (not metal) backing for the glenoid and would have used
the correct size of humeral head.

    6.3.     In sum, U.S. Government providers were negligent in one or more of
the following ways:

             (a) failing to utilize the appropriate prosthetic device during Mr. McIn-
                tosh’s right shoulder arthroplasty on March 15, 2016;


                                      Page 9 of 12
  Case 3:20-cv-03319-E Document 1 Filed 11/05/20          Page 10 of 12 PageID 10




             (b) failing to use an appropriately sized humeral head during that
                same surgery;

             (c) failing to train and supervise staff and residents in the surgical
                care of Mr. McIntosh;

             (d) failing to timely and properly care for Mr. McIntosh;

             (e) failing to timely and properly evaluate Mr. McIntosh’s shoulder
                needs;

             (f) failing to timely and properly maintain continuity of care and pre-
                vent communications breakdowns between its employees concern-

                ing Mr. McIntosh’s care.

    6.4.     If U.S. Government health care providers had performed as reasonably
prudent surgeons, as stated above, it is more likely than not that Mr. McIntosh
would not have suffered such severe complications, pain, and impairment, nor re-
quired additional surgeries, and would not have been impaired such that he was un-
able to work. Not being able to use his right arm also dramatically complicates navi-
gating his left-leg prosthesis. He cannot put on a belt without assistance, much less

maintain the small horse ranch he and his wife live on. The tasks he can no longer
perform—like unloading hay or digging postholes—have fallen to his wife to try to
manage. Finally, Mr. McIntosh still may need yet another right shoulder surgery if
the prosthetic capsule does not hold firm or “scar down” over the deltoid.




                                     Page 10 of 12
   Case 3:20-cv-03319-E Document 1 Filed 11/05/20          Page 11 of 12 PageID 11




                                     DAMAGES

       7.1.   At all times relevant to this lawsuit, the officers, employees, agents, or
representatives of the United States were negligent and caused the injuries and
damages sustained by Plaintiff. Because of the negligence of the United States em-
ployee healthcare providers, Mr. McIntosh sustained damages and injuries includ-

ing:

              (a) Reasonable and necessary past and future medical expenses;

              (b) Reasonable and necessary attendant, home health, and nursing
                 care expenses;

              (c) Past loss of earnings;

              (d) Future loss of earning capacity;

              (e) Past and Future physical impairment;

              (f) Past and Future physical disfigurement;

              (g) Past and future pain and suffering;

              (h) Past and future mental suffering;

              (i) Past and future injury to Mr. McIntosh’s peace and happiness; and

              (j) All other damages to which he is entitled to under the applicable
                 federal and state laws.




                                       Page 11 of 12
   Case 3:20-cv-03319-E Document 1 Filed 11/05/20          Page 12 of 12 PageID 12




                             RELIEF REQUESTED

    Plaintiff requests that the United States be cited in terms of law to appear and
answer this lawsuit. Upon final trial, Plaintiffs seek judgment against the United
States for the amount of actual damages and for such other and different amounts
that they shall show by proper amendment before trial; for post-judgment interest

at the applicable legal rate; for all Court costs incurred in the prosecution of this
lawsuit; and for such other relief, in law or equity, both general and special, to
which the Plaintiff may show themselves entitled to and to which the Court believes
him deserving.



                                         Respectfully Submitted,


                                         /s/ Tom Jacob
                                         TOM JACOB,
                                             tjacob@nationaltriallaw.com
                                             Texas State Bar #24069981
                                         STEVEN HASPEL, membership application
                                             forthcoming
                                             shaspel@nationaltriallaw.com
                                             Texas State Bar #24109981
                                         WHITEHURST, HARKNESS,
                                             BREES, CHENG, ALSAFFAR,
                                             HIGGINBOTHAM, & JACOB P.L.L.C.
                                         7500 Rialto Blvd, Bldg. Two, Ste 250
                                         Austin, TX 78735
                                         (512) 476-4346 (o)
                                         (512) 467-4400 (f)

                                         Attorneys for Plaintiff




                                      Page 12 of 12
